DETAILED ACTION

The Information Disclosure Statement(s) filed 01/13/2020 has been considered. Initialed copies of the Form(s) 1449 are enclosed herewith.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The response to election and subsequent amendment filed 07/06/2022 has been entered. Claims 30-33 have been withdrawn. Claims 34-48 remain pending in the application. Applicant has elected examination for claims 34-48 without traverse. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s):
“a winglet edge score arranged to separate at least one winglet control surface from at least one of the anterior/suction and inferior/pressure aerofoil surfaces” found in claim 40. The figures depict a winglet, but they do not depict a control surface on the winglet capable of separating from the airfoil surface.
“a complementary aileron recess” found in claim 47. 
  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 34 and 35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Campbell-Smith et al. (GB 2490141 A).
Examiner’s note: Claims 34 and 35 are written broadly such that the independent claims would also be rejected under 35 U.S.C. 102 and/or 35 U.S.C. 103 as being unpatentable over at least the following documents:
de la Torre (US 20100282897 A1)
Snook (GB 2505942 A)
Regarding claim 34, Campbell-Smith teaches a kit for constructing a reconfigurable unmanned vehicle, the kit comprising: a. a plurality of components relating to respective entities for at least one of flight control or operation of the reconfigurable unmanned vehicle (Col. 20, lines 1-8 teaches a payload control assembly. Additionally, the abstract teaches the use of tailerons and Col. 4, lines 8-15 specify that the tailerons are used to control the roll and pitch of the aircraft); and b. a fuselage presenting a bay for receiving selected components of the plurality of components (Figure 28 and Col. 20, lines 1-8 teach and depict the payload control assembly. Figures 25 and 32 depict the components received inside the fuselage that correspond to the taileron controls as explained in Col. 21, lines 11-31).
Regarding claim 35, Campbell-Smith teaches the invention discussed in claim 34, further comprising a foldable wing (Abstract. Figures 1A, 2, and 4).

Claim(s) 36-39, 41, and 46-48 and is rejected under 35 U.S.C. 102(a)(1) as being anticipated by FliteTest (YouTube-Tiny Trainer BUILD).
Examiner’s Note: FliteTest has published a large number of YouTube aircraft build videos spanning the past decade comprising pre-scored build kits made from polystyrene, cardboard, paper, and plastic tape. FliteTest also has published and sold a large number of pre-scored build kits on their website, https://store.flitetest.com, that correspond to many of the videos on YouTube.  Many of these videos and build kits would support rejection under 35 U.S.C. 102 and/or 35 U.S.C. 103.  
Regarding claim 36, FliteTest teaches a foldable wing changeable between an unassembled state and an assembled state, the foldable wing comprising: a substantially planar plastic (Flite test video depicts an aircraft wing build using polystyrene, paper, and plastic tape); the substantially planar plastic bearing: a plurality of scores to facilitate folding portions of the wing during construction (Wing construction begins at 51:00. At 51:25 pre-fabrication scoring is visible on the wings. At 52:00, the scoring technique and manipulation of the scoring is taught to fold the leading edge of the wing. 53:30 focuses on optimizing the leading-edge fold. 53:50 focuses on scoring to build a cavity to accommodate control wiring. 55:15 teaches the construction of cavities to accommodate control wiring. The folded and scored wing can be seen at 56:50); and a plurality of holes (55:15 teaches the construction of cavities to accommodate control wiring. Further, 1:00:25 teaches use of a plurality of holes for servo motors and control wiring. 1:03:45 teaches the use of a plurality of holes to receive clips used for control surface manipulation, the hole is best depicted at 1:04:06) for receiving respective clips (1:03:45 teaches the use of a plurality of holes to receive clips used for control surface manipulation), at least some of the clips being arranged to retain at least one respective spar for influencing the rigidity of the wing (a freeze frame of 1:04:50 depicts the clip in conjunction with a servo motor and a piano wire which would assist in retaining the fold comprising the spar should the existing fold comprising the spar come loose).
Regarding claim 37, FliteTest teaches the invention discussed in claim 36, , in which the plurality of scores comprise a leading-edge score arranged to define the leading edge of the wing in the assembled state (Examiner believes the response to claim 36 satisfies this limitation. Additionally, A screenshot of 1:07:26 depicts the two folded wing builds conducted in video in an assembled state).
Regarding claim 38, FliteTest teaches the invention discussed in claim 37, in which the leading-edge score separates anterior/suction and inferior/pressure aerofoil surfaces (A depiction of the of the leading-edge scoring and the folding of the leading edge takes place at 52:00. A screenshot of 52:18 best depicts the separation of the suction and pressure airfoil surfaces as seen after folding).
Regarding claim 39, FliteTest teaches the invention discussed in claim 38, in which the plurality of scores comprise an aileron edge score (best seen at 52:00) arranged to separate at least one aileron control surface from at least one of the anterior/suction and inferior/pressure aerofoil surfaces (as taught at 1:02:29).
Regarding claim 41, FliteTest teaches the invention discussed in claim 36, in which the at least one respective spar can be coupled to a fuselage (As depicted at 1:16:28, the spar is coupled to the fuselage via rubber bands and the main wing).
Regarding claim 46, FliteTest teaches the invention discussed in claim 36, in which the at least one respective spar can be coupled to a fuselage (As depicted at 1:16:28, the spar is coupled to the fuselage via rubber bands and the main wing).
Regarding claim 47, FliteTest teaches the invention discussed in claim 36, further comprising a complementary aileron recess (There are a plurality of recesses formed when the aileron is scored and then further cut on the medial and lateral sides of the aileron to facilitate movement as a control surface).
Regarding claim 48, FliteTest teaches the invention discussed in claim 36, comprising a further plurality of holes for receiving an actuator arm associated with an aileron actuator (Examiner believes this limitation was addressed in the response to claim 36).

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 40 is rejected under 35 U.S.C. 103 as being unpatentable over FliteTest (YouTube-Tiny Trainer BUILD).
Regarding claim 40, FliteTest teaches the invention discussed in claim 38, in which the plurality of scores comprise a winglet score arranged to separate at least one winglet surface from at least one of the anterior/suction and inferior/pressure aerofoil surfaces (Polyhedral wing using same technique suggested at 39:36 and taught at 47:15). FliteTest fails to teach a winglet edge score arranged to separate at least one winglet control surface from at least one of the anterior/suction and inferior/pressure aerofoil surfaces. However, FliteTest teaches a plurality of scoring, folding, attachment, and actuation techniques used for control surfaces (Elevators begin at 10:43, Rudders and tail assembly attachment to actuators begin at 12:49, ailerons begin at 1:02:29). The techniques taught by FliteTest would comprise the same skills and technique required by one of ordinary skill in the art, the only difference is that the technique would be applied to a winglet, rather than a vertical or horizontal airfoil. As such, it would have been obvious to one of ordinary skill in the art prior to the effective filing to modify a winglet by installing a control surface, as taught by FliteTest. 

Allowable Subject Matter
Claims 42-45 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN MICHAEL HESTON whose telephone number is (571)272-3099. The examiner can normally be reached M-Th 0600-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN MICHAEL HESTON/             Examiner, Art Unit 3644                                                                                                                                                                                           

/TIMOTHY D COLLINS/             Supervisory Patent Examiner, Art Unit 3644